











CONTRACT ASSIGNMENT




This Assignment (hereinafter referred to as the “Assignment”) is made by and
between Robert Gardner & Associates (the “Assignor”) and OLIE Inc. (the
“Assignee”) The signatories to this Assignment may hereinafter be referred to
collectively as the “Parties.”




WHEREAS, the Assignor entered into a Letter Agreement dated December 9th, 2012
(the “Letter Agreement”) with EnCanSol Capital Corporation (“Encansol”) relating
to, among other things, the acquisition of Encansol by a publicly traded vehicle
(“PubCo”). A copy of the Letter Agreement is attached as Exhibit “A” to this
Assignment;

 

WHEREAS, the Letter Agreement provides certain interests, rights and obligations
to PubCo;




WHEREAS, in furtherance of the Letter Agreement, the Assignor identified the
Assignee as PubCo and has made the necessary arrangements so that, among other
things, the “roll in” of the Encansol shares and assets can take place;  




WHEREAS, the Assignor desires to assign all of PubCo’s interests, rights and
obligations as provided for in the Letter Agreement to the Assignee on the terms
and conditions set out herein;




WHEREAS, the Assignee desires to accept all of PubCo’s interests, rights and
obligations as provided for in the Letter Agreement from the Assignor in
accordance with the terms and conditions set out herein.  




NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual covenants,
considerations, conditions hereinafter set forth, the Assignor and Assignee
hereby agree as follows:







ARTICLE ONE




ASSIGNMENT AND ACCEPTANCE




1.01 Recitals. The Parties hereto agree that the recitals are true and correct
and by this reference are incorporated into this Assignment.  Any Exhibits
referred to in this Assignment are also hereby incorporated into this Assignment
by reference.




1.02 Assignment. Subject to the terms, conditions and provisions of this
Assignment, the Assignor hereby assigns to the Assignee all of PubCo’s
interests, rights and obligations as provided for in the Letter Agreement.




1.03 Acceptance.  The Assignee hereby accepts and agrees to perform all of the
remaining obligations of PubCo as set out in the Letter Agreement and agrees to
indemnify and hold the Assignor harmless from any claim or demand resulting from
the non-performance of the Assignee.  




1.04 Effective Date. For purposes of this Assignment, the Effective Date shall
be March 26, 2013.























ARTICLE TWO




REPRESENTATIONS, WARRANTIES, AND CONDITIONS




2.01 Authority. The Assignor has full power and authority to execute, deliver
and perform this Assignment without the consent of any other person or entity
(governmental or otherwise).




2.02  Contracts.  The Assignor represents and warrants that there are no other
agreements with any other person or entity that would entitle any other person
or entity to any claim of PubCo’s rights or entitlements as set out in the
Letter Agreement.  




2.03 Encumbrances.  Assignor represents and warrants that the contract rights
being assigned to the Assignee are free and clear of any encumbrances, liens or
adverse claims.




ARTICLE THREE

MISCELLANEOUS




3.01 General.  In case at any time after the Effective Date any further action
is necessary or desirable to carry out the purposes of this Assignment, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request to put the terms of this Assignment into effect.




3.02 Notices. Any notice, request or other communication required or permitted
hereunder will be in writing and shall be deemed to have been duly given if
personally delivered, sent via e-mail, or mailed by registered or certified
mail, postage prepaid, at the respective addresses of the parties as set forth
below.  Any party hereto may by notice so given change its address for future
notice hereunder.  Notice will conclusively be deemed to have been given when
personally delivered, when actually received, three (3) calendar days after when
deposited in the mail, and/or if sent via e-mail, the next calendar day.




3.03 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the parties
shall attorn to the jurisdiction of the Courts of British Columbia.




3.04 Severability.  If one or more provisions of this Assignment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Assignment and the balance of the Assignment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.




3.05 Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties.




3.06 Construction. The articles, section headings, captions, or abbreviations
are used for convenience only and shall not be resorted to for interpretation of
this Assignment. Wherever the context so requires, the masculine shall refer to
the feminine, the singular shall refer to the plural, and vice versa.




3.07 Fees. In the event that any party is required to engage the services of
legal counsel to enforce





2
















its rights under this Assignment against any other party, regardless of whether
such action results in litigation, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs from the other party, which in the event of
litigation shall include fees and costs incurred at trial and on appeal.




3.08 Entire Assignment. This Assignment contains the entire understanding among
the parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Assignment. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
parties hereto relating to the subject matter of this Assignment that are not
fully expressed herein.




3.08 Amendments. Any amendments to this Assignment shall be in writing signed by
all parties.




3.09 Counterparts. This Assignment may be executed in multiple counterparts each
of which shall be deemed an original for all purposes.










IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as
reflected below this 26th day of March, 2013







Robert Gardner & Associates (“Assignor”)




/s/:  Robert Gardner

Robert Gardner, President










Olie, Inc.

A Delaware Corporation (“Assignee”)




/s/:  Robert Gardner

Robert Gardner, Chief Executive Officer





3













EXHIBIT “A”




TERMS OF AGREEMENT

BETWEEN THE GARDNER GROUP AND ENCANSOL




This Letter Agreement (this “Agreement”), dated as of the 9th day of December,
2012, is by and between Robert Gardner & Associates (“Gardner Group”) and
EnCanSol Capital Corporation (“EnCanSol”)




WHEREAS, EnCanSol is the legal and beneficial owner of the Flat Plate RAMCell
technology and for that application owns or controls over 25 patents worldwide.




WHEREAS EnCanSol develops and manufactures economical and environmentally
responsible rechargeable battery products (the “Business”).




WHEREAS EnCanSol is a privately held company with 29,632,914 shares of common
stock issued and outstanding (the “EnCanSol Shares”).  The EnCanSol Shares
represent all of the issued and outstanding common and/or preferred stock of
EnCanSol.




WHEREAS EnCanSol is about to complete the purchase of 100% of the physical
assets,  intellectual property, receivables and all rights to the RAMCell
technology and business assets held by Pure Energy Solutions, Inc (“PES”) as
defined in a binding MOU dated February, 22nd, 2012,  in exchange for 4,000,000
shares of EnCanSol’s common stock.




WHEREAS EnCanSol has issued warrants to purchase a total of 4,000,000 shares of
its common stock.




WHEREAS the Board of Directors and shareholders of EnCanSol (the “EnCanSol
Shareholders”) desire to roll all of the EnCanSol Shares into a publicly traded
vehicle and to secure funding for the purposes of advancing its Business.




WHEREAS the Gardner Group which is made up of a number of interested individual
and/or corporate investors of the PubCo (as defined below) shares.




WHEREAS the Gardner Group is experienced in arranging funding and in the
handling of publicly traded vehicles and with a concern for compliance with
applicable entities.




WHEREAS the Gardner Group and EnCanSol acknowledge each other’s strengths and
wish to enter into a mutually beneficial relationship to advance the Business
though a publicly traded vehicle (“PubCo”).




NOW,  THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants herein contained as well as other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:




ARTICLE I




DEVELOPMENT OF PUBCO AND FUNDING SCHEDULE




1.1

The Gardner Group has located and is currently organizing PubCo in order to
facilitate the Funding.




1.2

The Gardner Group is currently arranging the organization of PubCo and is
currently taking steps as it deems necessary to achieve the minimum funding
objective of $10,000,000 (the

“Funding”) in accordance with the terms of this Agreement.






1.3

The schedule for the private placement funding is as follows:




(a)

$1,500,000 (through a private placement of 3 million shares at the share price
of $0.50) on or before January 28, 2013 (the “First Funding”). Each share will
come with a warrant to acquire an additional share at a conversion price of
$0.65 per share;




(b)

$1,950,000 resulting from the forced conversion of the warrants issued in (a) at
the share price of $0.65 in the event that PubCo warrants reach $1.25 for a
period of 30 days;




(c)

$1,500,000 (through a private placement of 1.5 million shares at the share price
of $1.00) within 3 months from the First Funding (the “Second Funding”).  Each
share will come with a warrant to acquire an additional share at a conversion
price of $1.25 per share;




(d)

$1,875,000 resulting from a forced conversion of the warrants issued in (b) at
the share price of $1.25 after the private placement occurs in the event that
the PubCo shares reach $1.50 for a period of 30 days;




(e)

$2,000,000 (through a private placement of 1,333,333 shares at the share price
of $1.50) within 6 months from the Second Funding (the “Third Funding”).  Each
share will come with a warrant to acquire an additional share at a conversion
price of $1.75 per share; and




(f)

$2,333,275 resulting from the forced conversion of the warrants issued in (c) at
the share price of $1.75 after the private placement occurs in the event that
the PubCo shares reach and maintain a share price of $2.00 for a period of 30
days.




1.4

The parties acknowledge and agree that:




(a)

Subject to the limits set out in section 1.4(b) below, the Gardner Group may, in
their discretion, adjust the funding price levels and amounts that will achieve
essentially the same objective.




(b)

The amounts set out above are targets. In view of the fact that the total share
numbers have been significantly adjusted, the private placement values may be
varied to a maximum of ½ the values set out above, however this does not change
the minimum funding obligation.




ARTICLE II




MANAGEMENT OF PUBCO




2.1

The parties acknowledge and agree that each group has an interest in the
management of PubCo and that each party is entitled to be represented on the
Board of Directors of PubCo.




















2.2

The Gardner Group will be entitled to nominate and appoint at least one member
to the Board of Directors of PubCo and EnCanSol will be entitled to nominate and
appoint its current directors, or whomever it designates as an alternate
nominee(s), to the Board of Directors of PubCo (the “Board”). EnCanSol will also
be entitled to nominate and appoint one member of PES to the Board.




2.3

The Board will, at all times, act in the best interest of PubCo.




2.4

EnCanSol agrees that it will direct its representatives on the Board to take
such steps as may be necessary to cause PubCo to enter into a director’s
agreement with the Gardner Group nominee. The director’s agreement will contain
provisions that are typical for a company of the size and nature of PubCo and
will include an appropriate amount of compensation, including stock options,
with standard indemnification and severance provisions.   It is expected
primarily for financing and credibility reasons that the Board of Directors will
appoint the nominee to a title position.




2.5

The parties acknowledge that Wayne Hartford, the current President & CEO of
EnCanSol, is a key senior manager and will play an important role in the success
of the Business.   As such, the parties agree that it is in the best interest of
PubCo to retain Wayne Hartford as its President & CEO.




2.6

The parties will direct their representatives on the Board to prepare and ratify
an employment agreement that will contain terms and provisions that are
appropriate and typical for the position being offered.  For clarity, the
employment agreement will include a level of compensation, including stock
options, which is commensurate with Mr. Hartford’s experience and position and
reasonable notice provisions and/or severance package in the event that PubCo
and Mr. Hartford part company.




2.7

The shares issued to the Gardner Group and those issued to cover Legal,
Consulting and Professional Fees will cover all costs associated with the
vend-in of Encansol to the PubCo, including the share purchase agreement between
PubCo and Encansol, the costs of marketing and all regulatory reporting until
the new Pubco Board has been elected and Encansol has taken over the operations
of Pubco.




ARTICLE III




RESTRICTED SHARES AND RULE 144




3.1

The term “restricted shares” in this Agreement means shares that are subject to
either Rule 144 or an equivalent concept to Rule 144 based on the performance of
PubCo.   Restricted shares will be held by PubCo for 12 months from the public
announcement of this transaction (the “Restricted Period”).  For clarity, the
shares held in trust may not be sold, pledged or otherwise transferred until the
12 months has lapsed.




3.2

PubCo will release restricted shares as soon as reasonably possible at the
conclusion of the Restricted Period.  Once released, the party entitled to the
restricted shares will be permitted to trade, sell, pledge or otherwise deal
with the shares in any manner that it sees fit but at all times subject to any
restrictions imposed by the relevant Securities Commission or other governmental
or regulatory body.





3













ARTICLE IV




ISSUANCE OF SHARES TO THE GARDNER GROUP AND THE ENCANSOL SHAREHOLDERS




4.1

The EnCanSol Shares (29,632,914 shares) at a price of $0.175 USD (seventeen &
1/2 cents USD) per share will be rolled into PubCo and exchanged for PubCo
restricted shares on a two for one (2:1) basis for each EnCanSol Share.   For
clarity, each EnCanSol Share will be exchanged for two (2) restricted PubCo
shares.




4.2

In addition to the EnCanSol Shares, 96,000,000 free trading PubCo shares will be
available for purchase. Of this amount, 2,000,000 free trading PubCo shares will
be set aside for legal, consulting and professional fees.  The balance of
94,000,000 free trading shares will be made available to the Gardner Group’s
investors and the EnCanSol Shareholders, or their nominees, to acquire in
accordance with the terms of this Agreement.




4.3

The total number  of restricted and free trading PubCo shares which will be
allocated between the Gardner Group and the EnCanSol Shareholders amounts to
153,265,828 (the “Joint Shares”). For clarity, the Joint Shares consist of
59,265,828 restricted shares and 94,000,000 free trading shares.




4.4  

Upon the execution of this Agreement, free trading shares in an amount equal to
51% of the Joint Shares will be allocated to the Gardner Group and the balance
of the free trading and restricted shares in an amount equal to 49% of the Joint
Shares will be allocated to the EnCanSol Shareholders on the terms and
conditions, including terms relating to when the shares will be released to the
parties, as set out in this Agreement.  For clarity, 78,165,572 free trading
shares, representing an amount equal to 51% of the Joint Shares, will be
allocated to the Gardner Group and 75,100,256 restricted and free trading
shares, representing an amount equal to 49% of the Joint Shares, will be
allocated to the EnCanSol Shareholders.   The EnCanSol Shareholders’ allocation
of shares consists of 59,265,828 restricted shares and 15,834,428 free trading
shares.




4.5

Upon the execution of this Agreement, the parties will be entitled to negotiate
the acquisition of the free trading shares held in escrow up to the amounts
allocated to them in section 4.4 above but the free trading shares will not be
released to or utilized by the parties other than in accordance with the terms
of this Agreement and the applicable Securities legislation.




4.6

Other than the free trading shares that are specifically referred to in section
4.7 below, PubCo will hold the balance of the Joint Shares “in trust” for the
parties and will only release the Joint Shares in accordance with the parties’
respective shareholdings when the terms and conditions as set out in this
Agreement and the applicable Securities legislation are satisfied.




4.7

Upon the execution of this Agreement, and in order to facilitate the Funding,
the Gardner Group will immediately be entitled to access and utilize 45,979,748
free trading shares of PubCo.   This number represents 30% of the Joint Shares.




4.8   When the Funding reaches the $10 million mark (the “Milestone”), PubCo
will immediately release 32,185,824 free trading shares from trust to the
Gardner Group. The combination of the initial 45,979,748 free trading shares and
the additional 32,185,824 free trading shares released from trust amounts to
78,165,572 free trading shares or 51% of the Joint Shares. The Gardner Group





4













will be permitted to trade, sell, pledge or otherwise deal with the free trading
shares in any manner that they see fit subject always to any restrictions
imposed by the relevant Securities Commission or other governmental or
regulatory body.




4.9   Upon the successful completion of the Milestone, PubCo will take such
steps as may be reasonably necessary to release 15,834,428 free trading shares
from trust to the EnCanSol Shareholders subject always to any approvals required
or restrictions imposed by the relevant Securities Commission or other
governmental or regulatory body.




4.10

In the event that the Gardner Group is not successful in completing the
Milestone, then the Gardner Group’s shareholdings in PubCo will remain at 30% of
the Joint Shares and the Gardner Group will not be entitled to any additional
free trading shares held by PubCo in trust.







ARTICLE V




THE PES SHARES, THE WARRANTS TO PURCHASE AND THE AUTHORIZED CAPITAL




5.1

The EnCanSol agreement to purchase the PES business assets for 4,000,000 of its
shares (the “PES Shares”) will be assumed by PubCo with PubCo completing the
acquisition for 8,000,000 of its shares (the “PubCo Common Shares”).




5.2  

EnCanSol acknowledges and agrees that each of the PES Shares will be exchanged
for two (2) restricted shares in PubCo (the “New PES Shares”).  For clarity, the
New PES Shares are PES Shares subject to Rule 144 and at all times subject to
any restrictions imposed by the relevant Securities Commission or other
governmental or regulatory body.




5.3

EnCanSol has agreed to acquire the debt instrument held by Nova Scotia Business
Inc. (the “NSBI”) in the amount of $5,500,000 CDN for a flat payment of
$1,000,000 CDN and on the 20th of Novermber, 2012 EnCanSol signed an extension
to this agreement establishing the closing date to be January 31st, 2013 and
thereafter advanced the NSBI $75,000 CDN as a non-refundable deposit.  The
agreement NSBI is conditional on the payment being made from the first First
Funding.

 

5.4  

EnCanSol represents and warrants that, as at the date of the execution of this
Agreement, EnCanSol has granted warrants to purchase 4,000,000 shares of
EnCanSol.




5.5

As a term and condition of this Agreement, EnCanSol agrees that it will take
such steps as may be necessary to cancel the warrants to purchase 4,000,000
shares of EnCanSol.




5.6  

The parties will then take such steps as may be necessary to direct their
representatives on the Board to replace the warrants to purchase 4,000,000
shares of EnCanSol with warrants to purchase 8,000,000 shares of PubCo (the
EnCanSol Warrants”) at an exercise price of $0.75 for half of the EnCanSol
Warrants and at an exercise price of $1.50 for the remaining 50% of the EnCanSol
Warrants.




5.7  

The EnCanSol Warrants are exercisable at the prices listed in section 5.5 above
for as long as the private placement target prices as set out in section 1.3 of
this Agreement are





5













achieved.  In the event that the private placement target prices vary from the
prices set out in section 1.3 of this Agreement then the exercise price of the
EnCanSol Warrants will be adjusted proportionately.  The shares that are the
subject matter of the EnCanSol Warrants will be free trading as soon as those
warrants are validly exercised and the shares issued, subject always to the
rules and regulations of the applicable Securities legislation.




5.8  

The EnCanSol Warrants will be subject to a “quiet period” of 6 months from the
date of the First Funding during which period the EnCanSol Warrants cannot be
exercised.  After the quiet period is completed, 10% of the EnCanSol Warrants
can be released for exercise in the subsequent 3 month period, and the balance
can be released based on the majority decision of a committee comprised of the
current Chairman, the current President & CEO and the current Gardner Group
nominee.  The funds received upon any exercise of the EnCanSol Warrants will be
included in the Funding.




5.9

The parties acknowledge and agree that the total number of shares of PubCo
issued and outstanding at the time the Milestone is successfully completed, and
if the Funding is raised in accordance with section 1.3 of this Agreement, may
reach 182,932,461 shares calculated as follows:




(a)  Joint Shares

153,265,828

(b)  Legal, Consulting and

Professional Fees

   2,000,000



(c)  New PES Shares

   8,000,000

(d)  EnCanSol Warrants

if exercised

   8,000,000

(e)  Private Placements and



Forced Conversions

  11,666,633






Total Outstanding Shares

182,932,461




5.10

The parties acknowledge that PubCo has an authorized capital of 400,000,000
shares of common stock.  The parties also acknowledge and agree that the
additional shares required to put this Agreement into effect, such as the shares
required for the roll in of the EnCanSol Shares, will be issued through the
appropriate filings with the applicable Securities Commission or other
governmental or regulatory body.




ARTICLE VI




MISCELLANEOUS PROVISIONS




6.1  

The parties will, at the other party’s request and without further
consideration, use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under applicable laws, including obtaining any necessary consents or
approvals from, or making any necessary filings with, any domestic or foreign
regulatory agencies, and execute, acknowledge and deliver such documents and
other papers, as may be required to carry out the provisions of this Agreement
and consummate and





6













make effective the transactions contemplated by this Agreement.




6.2  

Should any provision of this Agreement be declared by any court of competent
jurisdiction to be in contradiction with the laws of any jurisdiction in which
it is to be performed or unenforceable for any reason, such provision will be
deemed null and void, but this Agreement will remain in full force in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in applicable laws or interpretations thereof, or should this
Agreement fail to include  a provision that is required as a matter of law, the
validity  of the other provisions of this Agreement will not be affected
thereby.  If such circumstances arise, the parties hereto will negotiate in good
faith appropriate modifications to this Agreement to reflect those changes that
are required by law.




6.3

In the event of a breach or threatened breach by any party of the provisions of
this Agreement, the other party will be entitled to specific performance.
 Nothing herein will be construed as prohibiting any party from pursuing any
other remedies available for such breach or threatened breach, including the
recovery of damages.




6.4  

This Agreement and the other documents delivered pursuant hereto and the legal
relations between and among the parties will be governed and construed in
accordance with the laws of the Province of British Columbia and the parties
attorn to the jurisdiction of the Courts of British Columbia.




6.5  

This Agreement may be executed in any number of counterparts, each of which when
so executed will be deemed an original but all of which together will constitute
one and the same instrument. A facsimile counterpart of this Agreement will be
sufficient to bind a party hereto to the same extent as an original.




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.







EnCanSol Capital Corporation:










By:

/s/: Wayne Hartford

Name:

 Wayne Hartford

Title:

 President & CEO







The Gardner Group:













By:

 /s/: Robert Gardner

Name:

Robert Gardner

Title:

 President








7





